Citation Nr: 1541637	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to January 31, 2014. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD prior to January 31, 2014. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this case in February 2013 for further development.  While on remand, a rating of 70 percent for PTSD and entitlement to TDIU were granted effective January 31, 2014 in a June 2014 rating decision.   


FINDINGS OF FACT

1. Since the January 2007 date of claim, the Veteran's PTSD has been manifested, in relevant part, by difficulty in adapting to stressful circumstances, including work or a work-like setting, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2. The Veteran's PTSD has been productive of unemployability since November 2007.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating of 70 percent, but no higher, for PTSD are satisfied as of March 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9411 (2015).  

2. The criteria for entitlement to TDIU are satisfied as of November 2007.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in March 2007 and November 2008 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records, and Social Security Administration records been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in September 2007, April 2009, and January 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination was performed.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this case in February 2013 with directives to obtain the Veteran's SSA records and outstanding VA treatment records, and to arrange for a VA examination responsive to its instructions.  All of these actions have been accomplished.  Thus, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Finally, a March 2012 brief submitted by the Veteran through his representative indicates that the assignment of a 70 percent rating effective February 23, 2007, and the assignment of TDIU effective November 2007 would satisfy the appeal.  As a 70 percent rating for PTSD has been granted effective March 1, 2007 (a 100 percent rating being in effect for PTSD through February 28, 2007), and TDIU granted effective November 2007, the benefits sought on appeal have been granted in full, and thus no prejudicial error exists.  


II. Increased Rating

The Veteran contends that a rating greater than 50 is warranted for PTSD prior to January 31, 2014.  For the following reasons, the Board finds that entitlement to a of 70 percent rating effective March 1, 2007 is established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD was assigned a temporary total rating (100%) based on hospitalization from December 11, 2006 to February 28, 2007, inclusive.  In this regard, he was hospitalized for PTSD symptoms at a VA Residential PTSD Program from December 11, 2006 to February 2, 2007 

The evidence is at least in equipoise as to whether the criteria for a 70 percent rating are satisfied from March 1, 2007, the first day following discontinuance of the temporary total rating for the Veteran's hospitalization. 

The September 2007 VA examination report reflects that the Veteran was homeless and staying in a domiciliary.  He was receiving regular treatment at VA for his PTSD with a recent increase in the dosage of prescribed psychiatric medication due to ongoing problems with nightmares and insomnia related to Vietnam experiences.  The Veteran had not been employed since November 2006.  He denied any close family or friends.  He stated that he enjoyed taking walks in the woods, but did not have any other hobbies or leisure pursuits.  On examination, his thought process was logical and sequential and he denied any delusions or hallucinations.  He was alert and oriented to person, place, and time.  His immediate, recent, and remote memory was intact.  His activities of daily living appeared adequate.  He denied suicidal or homicidal ideation.  His affect was depressed.  He exhibited psychomotor retardation.  He reported episodic crying spells.  He also had poor sleep with combat related nightmares 4-5 times per week.  He reported daily problems with anxiety and irritability.  The examiner diagnosed PTSD and assigned a GAF score of 50, denoting serious symptoms.  See DSM-IV.  Although the Veteran also had a history of polysubstance abuse that exacerbated his symptoms, the examiner found that the Veteran continued to have significant PTSD symptoms even during periods of prolonged sobriety.  The examiner also found that it was doubtful the Veteran would be able to maintain full-time gainful employment due to his poor coping skills and current level of depression. 

The April 2009 VA examination report reflects that on examination the Veteran appeared clean, neatly groomed, and appropriately dressed.  His speech, thought process, and thought content were unremarkable.  He did not have delusions.  He was oriented to time and place.  He did not have inappropriate behavior.  His mood was dysphoric.  He was able to maintain minimum hygiene.  Remote, recent, and immediate memory were normal.  The Veteran reported having a temporary job for six weeks in 2007, but stopped working because he was not sleeping well at night due to PTSD symptoms and then felt tired and depressed on the job.  The examiner diagnosed PTSD and assigned a GAF score of 51.  The examiner stated that the GAF score reflected a moderate level of symptoms over the past twelve months.  With regard to functional impairment, the examiner found that due to PTSD symptoms the Veteran restricted his social activities and had difficulty making and keeping friends.  He stayed to himself most of the time.  He had difficulty tolerating work stress and became easily agitated or frustrated.  The examiner noted that under the stress of full time employment, the Veteran's PTSD symptoms would increase.  The examiner also observed that the Veteran's concentration and work efficiency were diminished due to the Veteran's poor sleep and depression.  The examiner concluded that the Veteran's PTSD was manifested by signs and symptoms resulting in deficiencies in most areas, including thinking, family relations, work, and mood.  With regard to thinking and work, the examiner stated that the Veteran worked six weeks in a temporary job during 2007 and could not concentrate on and effectively complete work tasks.  Regarding family relations, he had minimal contact with his family and had difficulty trusting and interacting with others.  He preferred to keep to himself.  With regard to mood, the Veteran felt depressed and had low energy and lack of motivation.  

In the January 2014 VA examination report, the examiner found that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner specified that this impairment was solely due to PTSD and not substance abuse, which was in remission.  The examiner indicated that the Veteran's claims file and electronic VA medical records were reviewed going back to 2007.  With regard to occupational history, the Veteran reported that he was not working, and that all of his previous jobs were through a temporary staffing agency.  He stated that the last time he worked was in 2007 for about four months.  He stated that he would frequently come in late due to sleep problems and was let go from some jobs due to tardiness.  In his last job, he was teased by some co-workers and a few times he grabbed one of the them and was sent home.  He stated that he could no longer do the job anymore and quit.  He continued to receive psychiatric treatment at VA including medications.  The medications helped but he still had problems with anger.  In this regard, he described several instances of angry outbursts, threatening behavior toward others, and near altercations, such as in conflicts with other drivers.  For example, he stated that the morning of the examination he had angry words with a person over a parking spot.  The examiner noted that he became angry and loud discussing this incident.  

The January 2014 VA examination report reflects that with regard to symptoms, the Veteran felt depressed every day, and had panic attacks about four times per month.  He had no major problems with hygiene or self-care.  He did some household chores and managed his finances.  He had mild problems with memory, attention, and concentration.  He denied suicidal or homicidal ideation, plan, or intent, and denied hallucinations.  The examiner found that the Veteran's PTSD symptoms were manifested, in pertinent part, by difficulty in adapting to stressful circumstances, including work or a work like setting, and impaired impulse control.  

On examination, the Veteran was cleanly and appropriately dressed.  He was alert and oriented.  His speech, communication, and thought process and content were unremarkable.  There were no signs of delusions or hallucinations.  The examiner assigned a GAF score of 50, reflecting serious symptoms and serious impairment in social and occupational functioning.  The Veteran was able to perform day to day activities, but had significant difficulty managing stress in a work setting.  Impulse control was also impaired, as reflected in the examples of the Veteran's angry outbursts.  His ability to accept supervision and criticism was limited.  

The January 2014 examiner concluded that the Veteran's PTSD alone rendered him unable to secure or follow a substantially gainful occupation.  His education, vocational training, and work experience did not "particularly matter in this situation," as the Veteran was "most likely unable to sustain employment for any significant length of time in any setting."  There were no particular special considerations or accommodations that would improve his ability to maintain employment.  Were the Veteran to work, he would have increased difficulty managing stress and anger outbursts.  The examiner stated that the Veteran appeared to do as well as he was because of the supports he had in place with his treatment groups and because of his current "reduced stress lifestyle," in which he spent much of his time alone with nearly all his socialization occurring in the context of group therapy.  

The VA treatment records during the pendency of this claim are consistent with the above VA examination findings, and do not show symptoms or functional impairment significantly different in manifestation or severity from that described in the examination reports.  For example, they reflect GAF scores generally ranging from 45 to 50 for serious symptoms or functional impairment.  See DSM-IV.  

Accordingly, resolving reasonable doubt in favor of the claim, the criteria for a 70 percent rating are established as of March 1, 2007 based on VA examination findings that the Veteran's PTSD generally produces impairment in most areas due to symptoms such as difficulty in adapting to stressful circumstances, including in a work or work-like setting.  See 38 C.F.R. §§ 3.102, 4.3.  This level of disability corresponds to a 70 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  

The Board also notes that the January 2014 VA examination findings, which are the most in-depth, were based not only on the clinical presentation at the time of the examination, but also on a review of the Veteran's medical history since 2007, and are in keeping with the findings provided in the 2009 and 2007 VA examination reports.  Thus, while an effective date of 70 percent as of January 31, 2014 was assigned by the RO based on this examination report, its findings apply to the entire period under review.  

Although the April 2009 VA examiner assigned a GAF score of 51, denoting moderate symptoms, the examiner also found that they produced impairment in most areas, and stated that under the stress of full time employment, the Veteran's PTSD symptoms would increase.  This finding is similar to that made by the January 2014 examiner.  The April 2009 examiner also noted that during the six weeks the Veteran had a temporary job in 2007, he could not concentrate on and effectively complete work tasks due to PTSD.  Thus, the GAF score of 51 does not weigh against assignment of a 70 percent rating in this context.  Indeed, it borders on the GAF score of 50 denoting serious symptoms, and the VA treatment records and examination reports otherwise generally assigned GAF scores of 50 or below. 

The Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating during the pendency of this claim than a 100 percent rating under the General Rating Formula.  The Veteran does not contend that it satisfies or approximates the criteria for a 100 percent rating, and argued through his representative it should be assigned a 70 percent rating, as reflected in the March 2012 brief.  The VA examination findings show that the Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  In fact, they show affirmative findings to the contrary, with only mild or no memory loss, normal hygiene, thought process, content, and communication unremarkable, no suicidal or homicidal plan or intent, orientation to person, place and time, and no delusions or hallucinations.  Although the Veteran reported angry outbursts and near altercations, this alone does not show that he poses a persistent danger of hurting others without evidence of a plan or such a history during the pendency of this claim.  See id.  He has denied suicidal intent, plan, or past attempts.  See id.  He does not have any other symptoms equivalent in severity to the symptoms corresponding to a 100 percent rating.  Rather, his symptoms are all mentioned and accounted for in the criteria for ratings of 70 percent or below under the General Rating Formula, which weighs against equivalency to a 100 percent rating.  The symptoms associated with a 100 percent rating necessarily entail much more severe symptomatology.  See id. 

In sum, the Veteran's symptoms are not equivalent in severity, frequency and duration to the symptoms corresponding to a 100 percent rating.  Although they produce unemployability, they do not necessarily produce total occupational and social impairment.  Moreover, the occupational and social impairment caused by a psychiatric disability is a factor independent from whether it is manifested by symptoms equivalent in severity, frequency, and duration to a given evaluation under the General Rating Formula.  See Vazquez-Claudio, 713 F.3d at 118.  Both factors must be satisfied to assign a given rating.  See id.  Thus, the fact that the Veteran's symptoms produce unemployability does not alone show equivalency.  See id.  Because the evidence weighs against equivalency, for the reasons already discussed, the criteria for a 100 percent rating are not satisfied.  See 38 C.F.R. § 4.130, DC 9411.

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's PTSD symptoms over the course of this appeal, the preponderance of the evidence shows that they have not met or approximated the criteria for a rating greater than 70 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, they have more nearly approximated the criteria for a 70 percent rating even at their most severe presentation.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the 70 percent rating assigned for the entire period under review.  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's PTSD is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted, as they are not within the scope of this appeal.  Moreover, as a total rating has been assigned via TDIU since November 2007, this issue is moot.  See id. 

In sum, a rating of 70 percent, but no higher, is assigned effective March 1, 2007, the first day following termination of the temporary total evaluation.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  As relevant to this claim, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran's PTSD is rated as 70 percent since March 1, 2007, and thus satisfies the criteria for schedular consideration of TDIU prior to January 31, 2014.  The VA examination reports discussed above constitute probative evidence of unemployability due to PTSD, as they reflect the informed findings of medical professionals based on review of the Veteran's medical history and examination of the Veteran.  In the September 2007 VA examination report, the examiner found that it was doubtful the Veteran would be able to maintain full-time gainful employment due to his poor coping skills and current level of depression.  In the April 2009 VA examination report, the examiner found that the Veteran had difficulty tolerating work stress and became easily agitated or frustrated.  The examiner noted that under the stress of full time employment, the Veteran's PTSD symptoms would increase.  The January 2014 examiner concluded that the Veteran's PTSD alone rendered him unable to secure or follow a substantially gainful occupation, and that his education, vocational training, and work experience did not "particularly matter in this situation," as the Veteran was "most likely unable to sustain employment for any significant length of time in any setting."  The examiner stated that there were no particular special considerations or accommodations that would improve his ability to maintain employment.  This assessment was based not just on the examination findings, but also on a review of the Veteran's medical history since 2007. 

Accordingly, resolving reasonable doubt, entitlement to TDIU is granted effective November 2007, when the Veteran discontinued working full time according to his November 2008 application for TDIU (VA Form 21-8940).  See 38 C.F.R. § 4.16(a); see also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55


ORDER

Entitlement to a rating of 70 percent, but no higher, for posttraumatic stress disorder (PTSD) is granted as of March 1, 2007, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD is granted effective November 2007, subject to the law and regulations governing payment of monetary benefits. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


